United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-1662
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Northern District of Iowa.
Steven John Stoltenberg,                  *        [PUBLISHED]
                                          *
             Appellant.                   *

                                ________________

                                Submitted: October 9, 2002
                                    Filed: October 25, 2002
                                ________________

Before HANSEN, Chief Judge, HEANEY and MORRIS SHEPPARD ARNOLD,
Circuit Judges.
                          ________________

PER CURIAM.

       Steven John Stoltenberg pleaded guilty to conspiring to distribute 500 or more
grams of methamphetamine and cocaine, in violation of 21 U.S.C. § 846, and
distributing methamphetamine to persons under twenty-one years of age, in violation
of 21 U.S.C. § 859. The district court1 denied Stoltenberg's request to reduce his
offense level for acceptance of responsibility under U.S. Sentencing Guidelines

      1
        The Honorable Michael J. Melloy, United States Circuit Judge for the Eighth
Circuit, sitting by designation.
Manual § 3E1.1 (2001) and sentenced him to an aggregate of 300 months
imprisonment and ten years supervised release. On appeal, Stoltenberg argues that
the court clearly erred in denying the reduction for acceptance of responsibility.

        The district court enhanced Stoltenberg's offense level for obstruction of justice
under USSG § 3C1.1 because (1) while on pretrial release, Stoltenberg distributed
methamphetamine several times to three women under the age of twenty-one, and (2)
at his detention hearing, Stoltenberg testified falsely before the magistrate judge that
he had never distributed drugs in Rockwell, Iowa. Stoltenberg does not challenge this
enhancement on appeal, and an enhancement for obstruction of justice "ordinarily
indicates that the defendant has not accepted responsibility for his criminal conduct."
See id., comment. (n.4). A defendant may receive both an obstruction-of-justice
enhancement and an acceptance-of-responsibility reduction in an "extraordinary
case[]," see id., but such a case is "extremely rare," see United States v. Honken, 184
F.3d 961, 969 (8th Cir.) (quoted source, internal marks, and emphasis omitted), cert.
denied, 528 U.S. 1056 (1999).

       A defendant has the burden to establish his entitlement to an acceptance-of-
responsibility reduction. See id. at 968. Although "there is no magic formula," the
district court should consider the timing and nature of the defendant's obstructive
conduct, the degree of his acceptance of responsibility, whether his obstruction of
justice was an isolated and early incident, whether he voluntarily terminated his
obstructive conduct, whether he admitted and recanted his obstructive conduct, and
whether he assisted in the investigation of his and others' offenses. See id. at 968-69.

       It is clear from the record that the district court weighed Stoltenberg's
obstructive conduct against his acceptant conduct in a manner consistent with this
framework. The district court found most troubling Stoltenberg's repeated
distribution of methamphetamine to persons under twenty-one while he was on



                                            2
pretrial release, an ongoing obstruction of justice which terminated only when police
arrested him.

       The district court took into account Stoltenberg's acceptance of responsibility,
but found that it was outweighed by his obstruction of justice. Because "the district
court properly considered all of the relevant circumstances," and "the weight assigned
to any one factor . . . is within the district court's discretion," we conclude that the
court did not clearly err in denying Stoltenberg's request for an acceptance-of-
responsibility reduction. See United States v. Perez, 270 F.3d 737, 739 (8th Cir.
2001), cert. denied, 122 S. Ct. 1336 (2002).

      We therefore affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           3